DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the amendment filed 6/28/2022. Claims 1-5, 7-18, 20 and 21 are pending, claims 1, 10, 13 and 16 are amended, and claims 6 and 19 are cancelled.
	
Response to Amendment
Claims 1 and 14 have been amended to overcome the 35 USC 112(b) rejections; therefore, the rejections are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, 11-18 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piggott et al. (US 9,899,711, herein Piggott).
In regards to claim 1, Piggott discloses
A cooling system (Fig.4) for a battery module or pack comprising one or a plurality of battery cells (12), the system comprising a graphitic heat spreader element (28; col.20 lines 10-14) configured to be in thermal communication with the battery cells; and
a cooling device (20, 26, 32a and 32b) in thermal communication with the graphitic heat spreader element and configured to transport heat generated from the battery cells through the graphitic heat spreader element to the cooling device when the battery cell is discharged,
wherein said graphitic heat spreader element comprises a graphitic film selected from a flexible graphite sheet (col.21 lines 10-14 and col.26 lines 35-36, heat spreader element 28 comprises a flexible pyrolytic graphite sheet).
In regards to claim 2, Piggott discloses a thermal interface material (TIM) coupled to at least one of the battery cells and the heat spreader element (col.25 lines 16-20).
In regards to claim 3, Piggott discloses that said graphitic heat spreader element is in a form of a film, sheet, layer, belt, or band having a thickness from about 100 nm to 10 mm (col.21 lines 21-24).
In regards to claim 4, Piggott discloses that said graphitic heat spreader element has a thermal conductivity no less than 200 W/mK (col.18 lines 33-36).
In regards to claim 5, Piggott discloses that said graphitic heat spreader element has a thermal conductivity no less than 1,000 W/mK (col.18 lines 33-36).
In regards to claim 7, Piggott discloses that thermal interface material comprises a material selected from graphene sheets, graphene foam, graphene-containing paste, graphite flake- containing paste, graphene-containing polymer composite, flexible graphite sheet, artificial graphite film, particles of graphite, Ag, Ag, Cu, Al, brass, steel, Ti, Ni, Mg alloy, silicon nitride, boron nitride, aluminum nitride, boron arsenide, a composite thereof, or a combination thereof (col.25 lines 16-20).
In regards to claim 8, Piggott discloses that said thermal interface material is electrically insulating and thermally conducting, having a thermal conductivity no less than 1 W/mK (col.18 lines 23-36).
In regards to claim 11, Piggott discloses that the cooling device is selected from a heat sink, a heat pipe, a vapor chamber, a stream of flowing fluid, a bath of a coolant fluid, a thermoelectric device, a heat exchanger, a cooled plate, a radiator, or a combination thereof (Fig.4, fins 26 and heat sink 32).
In regards to claim 12, Piggott discloses that the heat spreader element is in a heat-spreading relation to a surface of the battery cell and receives heat therefrom when the battery cell is discharged to power an external device (Fig.4).
In regards to claim 13, Piggott discloses that the heat spreader element is configured to form multiple lodging sites for accommodating individual battery cells (Fig.4).
In regards to claim 14, Piggott discloses that said lodging sites comprise cylindrical pores to accommodate cylindrical-shape battery cells or rectangular pores to accommodate rectangular-shape battery cells (Fig.18).
In regards to claim 15, Piggott discloses that the battery module comprises a lithium-ion battery, lithium metal secondary battery, lithium-sulfur battery. lithium-air battery, lithium-selenium battery, sodium-ion battery, sodium metal secondary battery, sodium-sulfur battery. sodium- air battery, magnesium-ion battery, magnesium metal battery, aluminum-ion battery. aluminum metal secondary battery, zinc-ion battery, zinc metal battery, zinc-air battery. nickel metal hydride battery, lead acid battery, lead acid-carbon battery, lead acid-based ultra-battery, lithium-ion capacitor, or supercapacitor (col.14 line 51).
In regards to claim 16, Piggott discloses
A method of operating a battery cooling system (Fig.4), said method comprising:
(a) bringing a graphitic heat spreader element (28; col.20 lines 10-14) in thermal contact with one or a plurality of battery cells (12) in a module or pack to receive heat generated from the battery cells, wherein said graphitic heat spreader element comprises a graphitic film selected from a flexible graphite sheet (col.21 lines 10-14 and col.26 lines 35-36, heat spreader element 28 comprises a flexible pyrolytic graphite sheet); and
(b) directing the heat to transport through the graphitic heat spreader element to a cooling device (20, 26, 32a and 32b) which acts to remove the heat and keeps a battery temperature at or below a desired temperature (Fig.4).
In regards to claim 17, Piggott discloses that a thermal interface material (col.25 lines 16-20) is disposed between a surface of a battery cell and the graphitic heat spreader element.
In regards to claim 18, Piggott discloses that said graphitic heat spreader element has a thermal conductivity from 10 W/mK to 1,750 W/mK (col.18 lines 33-36).
In regards to claim 20, Piggott discloses that said thermal interface material comprises a material selected from graphene sheets, graphene foam, graphene-containing paste, graphite particle- containing paste, graphene-containing polymer composite, flexible graphite sheet, artificial graphite film, particles of Ag, Ag, Cu, Al, brass, steel, Ti, Ni, Mg alloy, silicon nitride, boron nitride, aluminum nitride, boron arsenide, a composite thereof, or a combination thereof (col.25 lines 16-20).
In regards to claim 21, Piggott discloses that the cooling device is selected from a heat sink, a heat pipe, a vapor chamber, a stream of flowing fluid, a bath of a coolant fluid, a thermoelectric device, a cooled plate, a heat exchanger, a radiator, or a combination thereof (Fig.4, fins 26 and heat sink 32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Piggott in view of Muramatsu et al. (US 2019/0241435, herein Muramatsu).
In regards to claim 9, Piggott does not disclose that said thermal interface material comprises a plastic or rubbery matrix composite containing graphene sheets, expanded graphite flakes, or a combination thereof.
Muramatsu teaches a thermal interface material (Fig.6) comprising a plastic or rubbery matrix (12) composite containing graphene sheets, expanded graphite flakes, or a combination thereof (11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piggot’s thermal interface material to comprise rubbery matrix composite containing graphene sheets, expanded graphite flakes, or a combination thereof as taught by Muramatsu in order to increase flexibility of the thermal interface material (see Muramatsu, paragraph 49).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Piggott in view of Yuen et al. (US 2014/0110049, herein Yuen).
In regards to claim 10, Piggott does not disclose that said thermal interface material comprises a graphene foam having a thermal conductivity from 0.1 W/mK to 100 W/mK.
	Yuen teaches a thermal interface material (Fig.1, 105) comprising a graphene foam having a thermal conductivity from 0.1 W/mK to 100 W/mK (paragraphs 5 and 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piggott’s thermal interface material to comprise graphene foam having the claimed thermal conductivity as taught by Yuen in order to increase heat exchange between the battery cells and the heat spreader element.

Response to Arguments
Applicant's arguments filed 6/28/22 have been fully considered but they are not persuasive. Applicant remarks on page 6 that Piggott does not disclose a flexible graphite sheet. The term “flexible” is relative and the claim does not specify any terms of degree to which the graphite sheet is flexible. In addition, Piggot discloses a pyrolytic graphite sheet, which is known in the art to be a flexible material (see NPL to Chih-Yung Wen et al., page 133, col.1, paragraph 3). Therefore, the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Raheena R Malik/Examiner, Art Unit 3763   

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763